           Case 1:17-cv-02122-TSC Document 157 Filed 01/13/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 J.D., on behalf of herself and others similarly    )
 situated, et al.,                                  )
                                                    )
                          Plaintiffs,               )
                                                    )   No. 17-cv-02122-TSC
  v.                                                )
                                                    )
 ALEX M. AZAR, et al.,                              )
                                                    )
                          Defendants.               )


                                ORDER ON JOINT STIPULATION

          Upon consideration of the parties’ JOINT STIPULATION, and in recognition of

Defendants’ agreement to continue to abide by Section 2 of this Court’s April 16, 2018 Amended

Class Certification and Preliminary Injunction Order, ECF No. 136, and not to enforce the

current or any revised policy referenced in the JOINT STIPULATION until 45 days after

completion of the briefing of Plaintiffs’ Motion for Preliminary Injunction, ECF No. 144, it is

hereby

          ORDERED that these proceedings will be stayed until March 9, 2020; and it is further

          ORDERED that the parties will meet and confer on or about February 7, 2020 to discuss

the anticipated date of completion of Defendants’ policy-making and that Defendants will

provide Plaintiffs with any revised policy concurrent with dissemination of the policy to the

public.

          ORDERED that within five days after Plaintiffs receive the policy, the parties will meet

and confer and provide this Court with a proposal as to how motion practice should proceed.

Dated: January 13, 2020
                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge
